Citation Nr: 1001046	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran had recognized Philippine service from November 
1944 to March 1946.  He died in March 1949.  The Appellant is 
his surviving spouse.  The Appellant because of her age and 
health has also authorized her daughter to act on her behalf. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in April 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Appellant submitted additional evidence in support of her 
claim and in October 2009 waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

REMAND

In a rating decision in April 2006, the RO denied the 
Appellant's claim of service connection for the cause of the 
Veteran's death.  After the Appellant was notified of the 
adverse determination, her daughter filed a "notice of 
disagreement" in June 2006. 



In February 2007, the RO notified the Appellant's daughter 
that because of privacy concerns she was not entitled to 
information about the claim unless she obtained written 
consent from the Appellant.  In March 2007, the Appellant's 
daughter submitted two documents signed by the Appellant, 
which the Board recognizes as the Appellant's appointment of 
her daughter to act on her behalf, which meets the 
requirements for representation under then 38 C.F.R. § 20.605 
(Any competent person may be recognized as a representative 
for a particular claim, unless that  person has been barred 
from practice before the Department of Veterans  Affairs; the 
designation of an individual to act as an Appellant's 
representative may be made by executing a VA Form 22a; in 
lieu of using the form, the designation may be by a written 
document signed by both the Appellant and the individual  
representative, which may be in the form of a letter). 

The recognition of the Appellant's daughter as her 
representative cured the problem of the Appellant's daughter 
filing of the notice of disagreement.  38 C.F.R. § 20.301 (A 
notice of disagreement may be filed by a representative if a 
declaration of representation is on record.). 

For the above reasons, the Board has reframed the claim 
without regard to finality and the Board will the review the 
claim on the merits without the Appellant having to submit 
new and material evidence to reopen the claim. 

Before reaching the claim on the merits, the Board determines 
that additional development is warranted under the duty to 
assist. 

The record show that the Veteran had recognized Philippine 
service from November 1944 to March 1946 and that the Veteran 
died in March 1949.  



In October 2005 and in November 2005, a local Philippine 
Registrar certified that no death certificate was available 
because a fire destroyed all such records from 1912 to May 
1988 and advised that a copy of the death certificate may be 
found in the archives at the National Registrar in Manila. 

In October 1995, the Appellant stated the Veteran died from a 
gun shot wound in March 1949, while serving in the Philippine 
Commonwealth Army.  In October 2005, the Appellant filed an 
application for service connection for the cause of Veteran's 
death, asserting that the Veteran died in the line of duty in 
March 1949 while serving in the Philippine Commonwealth Army.

In June 2006, two neighbors, J. N. F. and B. F. M., filed a 
joint affidavit attesting that the Veteran was a close 
neighbor and that they knew about the circumstances of the 
Veteran's death, namely, that he was ambushed while in patrol 
and killed in March 1949.

The Appellant submitted a copy of a death certificate 
completed at a local Philippine Registrar, which was executed 
in October 2009.  The death certificated listed disease, not 
a gun shot wound, as the cause of death.

As the evidence of record concerning the cause of the 
Veteran's death is conflicting, the claim is remanded for the 
following action. 

1.  Ask the Appellant to authorize VA to 
obtain on her behalf records of the 
Philippine Commonwealth Army and records 
of the Office of the Civil Registrar 
General in Manila to verify the cause of 
the Veteran's death. 



Specifically any record that the Veteran 
died in the line  of duty in March 1949 
while a member of the Philippine 
Commonwealth Army; and a copy of the 
death certificate filed in 1949 at the 
Office of the Civil Registrar General, 
National Census and Statistic Office, 
Magsaysay Blvd., Sta. Mesa, Manila. 

If the records are unavailable, notify 
the Appellant in accordance with 38 
C.F.R. § 3.159(e). 

2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the Appellant and her representative a 
supplemental statement of the case and 
return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).












 Department of Veterans Affairs


